Name: 87/144/EEC: Commission Decision of 13 February 1987 amending Decision 80/686/EEC setting up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea
 Type: Decision
 Subject Matter: deterioration of the environment;  environmental policy;  European construction;  EU institutions and European civil service
 Date Published: 1987-02-27

 Avis juridique important|31987D014487/144/EEC: Commission Decision of 13 February 1987 amending Decision 80/686/EEC setting up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea Official Journal L 057 , 27/02/1987 P. 0057 - 0057 Finnish special edition: Chapter 15 Volume 7 P. 0210 Swedish special edition: Chapter 15 Volume 7 P. 0210 *****COMMISSION DECISION of 13 February 1987 amending Decision 80/686/EEC setting up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea (87/144/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas by Decision 80/686/EEC (1) the Commission set up an Advisory Committee on the Control and Reduction of Pollution Caused by Hydrocarbons Discharged at Sea; whereas by Decision 85/208/EEC (2) the Commission extended the terms of reference of that Committee to include other harmful substances; Whereas substantial progress has been made with action by the Community concerning the control and reduction of pollution caused by the spillage of oil at sea; Whereas in its resolution of 16 September 1983 (3) the European Parliament considered that strict rules should operate regarding inter alia the members of committees and groups of experts; Whereas for the reasons set out above Decision 80/686/EEC should be amended, HAS DECIDED AS FOLLOWS: Article 1 Decision 80/686/EEC is hereby amended as follows: 1. In Article 3 (1) the words 'three representatives per Member State' are replaced by 'two representatives per Member State'. 2. Article 7 is replaced by following: 'Article 7 Where necessary, the Commission may invite one or more members who are particularly well qualified in the area in question to attend a meeting on an individual basis.' 3. Article 10 is deleted. Done at Brussels, 13 February 1987. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 188, 22. 7. 1980, p. 11. (2) OJ No L 89, 29. 3. 1985, p. 64. (3) OJ No C 277, 17. 10. 1983, p. 195.